The opinion of the court was delivered by
Horton, C. J.:
This action was disposed of in the trial court upon the ground that judgments involving the same property had recently been rendered in two prior actions against the Standard Implement Company and in favor of the Parlin & Orendorff Company in the district court of Barber county. It appears from the record that, prior to the trial of this action, both of these cases were taken by the Standard Implement Company, upon proceedings in error, for review to this court, and were pending in this court at the time of the trial. In each of those cases supersedeas bonds were filed by the Standard Implement Company in the district court of Barber county, and the court of that county entered an order in each case providing that
“All the proceedings under and by virtue of said judgment or order as aforesaid be in all things stayed, pending the decision of the supreme court in said action, and that said Standard Implement Company lose no rights by reason of said judgment, nor said Parlin & Orendorff Company acquire any rights by reason of said judgment, pending the decision of said action in the supreme court.”
We think that the motion for continuance made by the Standard Implement Company until the cases pending in this court were finally determined should have been sustained. It was recently said by this court, in Willard v. Ostrander, ante, p. 481, that
“We are unable to find any language used by the legislature which seems to us to imply that a stay of execution has any other force or effect on the judgment than simply to prevent its enforcement by execution. On the contrary, as a determination of the rights of the parties, it remains in full force pending the proceedings here. It is apparent that this construction of the law may work hardship in some cases. The trial courts, however, have ample power, when it is ap*535parent that injustice may be done, to grant continuances until a case pending in this court, sought to be used as a bar or estoppel, is determined; and it would seem to us that, where an appeal to this court has been taken in good faith, and a sufficient bond to stay execution has been given, if the introduction of the judgment in another case would have the effect, as in the case now before us, to permit the party holding the judgment, through the medium of another action, to collect that judgment, that the trial court should always, on the proper showing being made, continue the trial until after the case pending here is determined. Only in this way can full justice be done.”
The judgment will be reversed, and the cause remanded for further proceedings.
All the Justices concurring.